Case 2:19-cv-05994-GW-AFM Document 28-1 Filed 09/27/19 Page 1 of 2 Page ID #:114

                                                                                            JS-6
 1   VICK LAW GROUP, APC
     Scott Vick (SBN 171944)
 2   800 West Sixth Street, Suite 1220
     Los Angeles, California 90017
 3   Telephone: (213) 784-6225
     Facsimile: (213) 784-6227
 4   E-mail:      Scott@vicklawgroup.com

 5   HILL, KERTSCHER & WHARTON, LLP
     Vivek Ganti (SBN 275554)
 6   3350 Riverwood Parkway, Suite 800
     Atlanta, GA 30339
 7   Telephone: (770) 953-0995
     Fax: (770) 953-1358
 8   E-Mail:     vg@hkw-law.com
 9   Attorneys for Defendants Impact Products
10

11                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13     FRESH PRODUCTS, INC.,
                                                        Case No. CV 19-5994-GW-AFMx
14
                   Plaintiff,
15
                                                        ORDER GRANTING
                                                        STIPULATION TO TRANSFER
       v.
16                                                      VENUE PURSUANT TO 28
17
                                                        U.S.C. § 1404(a)
       IMPACT PRODUCTS, LLC,
18
                   Defendants.
19

20
21

22

23

24

25

26

27

28
                                                       -1-
                                [PROPOSED] ORDER GRANTING STIPULATION TO TRANSFER   Case No. 2:19-cv-05994-GW-AFM
                                                     VENUE
Case 2:19-cv-05994-GW-AFM Document 28-1 Filed 09/27/19 Page 2 of 2 Page ID #:115



 1                                            ORDER
 2         Upon consideration of the Stipulation to Transfer Venue pursuant to 28 U.S.C §
 3   1404(a), and for good cause shown, the Court hereby GRANTS the Stipulation and
 4   ORDERS as follows:
 5         1.    The clerk shall transfer this action, in its entirety, to the Northern District
 6   of Ohio, Toledo Division.
 7         2.    All pretrial deadlines shall be stayed pending transfer of this action.
 8

 9   IT IS SO ORDERED.
10

11   DATED: September 10, 2019                       _____________________________
                                                     Hon. George H. Wu
12                                                   United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                     -2-
                              [PROPOSED] ORDER GRANTING STIPULATION TO TRANSFER   Case No. 2:19-cv-05994-GW-AFM
                                                   VENUE
